453 S.E.2d 160 (1995)
339 N.C. 603
Valleree L. OWENS
v.
W.K. DEAL PRINTING, INC.
No. 65A94.
Supreme Court of North Carolina.
February 10, 1995.
*161 Frederick R. Stann and Wallace and Whitley, Gastonia by Michael Doran, Salisbury, for plaintiff-appellant.
Alala Mullen Holland & Cooper P.A. by H. Randolph Sumner and Jesse V. Bone, Jr., Gastonia, for defendant-appellee.
PER CURIAM.
For the reasons stated in the dissenting opinion of Judge Wynn in this case, Owens v. W.K. Deal Printing, Inc., 113 N.C.App. 324, 328-32, 438 S.E.2d 440, 443-45 (1994), the decision of the Court of Appeals is reversed. To the extent that it may be read as implying that actions authorized under Woodson v. Rowland, 329 N.C. 330, 407 S.E.2d 222 (1991), seek recovery for "intentional torts" in the true sense of that term, we do not accept the reasoning of Judge Wynn's dissent. We reemphasize that plaintiffs in Woodson actions need only establish that the employer intentionally engaged in misconduct and that the employer knew that such misconduct was "substantially certain" to cause serious injury or death and, thus, the conduct was "so egregious as to be tantamount to an intentional tort." Pendergrass v. Card Care, Inc., 333 N.C. 233, 239, 424 S.E.2d 391, 395 (1993).
REVERSED.